                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

JAMES M. LEE,                                       Case No. 3:17 CV 503

       Plaintiff,

       v.                                           Magistrate Judge James R. Knepp, II

MANAGEMENT AND TRAINING
CORP.,

       Defendant.                                   MEMORANDUM OPINION AND ORDER


                                        INTRODUCTION

       This is a case brought under 42 U.S.C. § 1983 alleging violations of the Eighth and

Fourteenth Amendments and Ohio state law claims of negligence. This Court has jurisdiction

under 28 U.S.C. §§ 1331 and 1367. Pending before the Court is Defendant Management and

Training Corporation’s Motion for Summary Judgment (Doc. 25), to which Plaintiff James M.

Lee filed an Opposition (Doc. 29), and Defendant replied (Doc. 30). Defendant also moved to

stay discovery pending a ruling on the summary judgment motion (Doc. 26), to which Plaintiff

opposed (Doc. 29), and Defendant replied (Doc. 31). Further pending are Defendant’s Motion to

Strike (Doc. 36), which Plaintiff opposed (Doc. 37), and Plaintiff’s Motion to Clarify (Doc. 38).

For the reasons discussed below, the undersigned GRANTS Defendant’s Motion for Summary

Judgment. (Doc. 25).

                                         BACKGROUND

       During all times relevant to this case, Plaintiff was an inmate at the North Central

Correctional Complex (“NCCC”), which was managed by Defendant under a contract with the

State of Ohio. See Doc. 3, at 1.
Injury and Treatment

        On November 20, 2014, Plaintiff’s right hand was injured in an altercation with another

inmate. (Plaintiff’s Affidavit, Doc. 35-1, at 1) 1; (Disciplinary Records, Ex. D. Doc. 25-4). His

hand was “slammed in a metal prison door.” (Doc. 35-1, at 1). Plaintiff sought medical care by a

prison nurse. Id. The nurse told him to apply ice and gave him ibuprofen. Id. Plaintiff’s hand was

painful and swollen. Id. Plaintiff had difficulty obtaining ice to apply to his hand because it was

not readily available. Id. at 2.

        Plaintiff filed a grievance on December 10, 2014 because he still had not seen a

physician. (Doc. 32-2, at 1-2). Plaintiff did not see a physician until December 12, 2014. See

Doc. 35-1, at 1; Affidavit of Daniel B. Keaton, M.D., Ex. E, Doc. 25-5, at 2. A few days later,

Plaintiff’s right hand was x-rayed. See Doc. 35-1, at 1; Ex. E, Doc. 25-5, at 2. The x-ray showed

Plaintiff’s hand was broken. Doc. 32-6, at 7. An orthopedic consultation was requested on

December 19, 2014, and approved four days later. (Doc. 32-6, at 9). The consultation was

reviewed on February 9, 2015. Id. Notes indicate the fracture did not appear healed. Id.




1. Defendant filed its Motion for Summary Judgment on May 22, 2018. (Doc. 25). Plaintiff filed
his Opposition on June 13, 2018. (Doc. 29). His pleading included reference to eight exhibits, but
there were no exhibits attached. See id. Five days later, on June 18, 2018, Defendant filed its
Reply. (Doc. 30). That same day, Plaintiff filed a “Notice of Service of Discovery on Defendant”
with ten attached exhibits. See Doc. 32. These exhibits appeared to include the exhibits to which
Plaintiff referred in his Opposition, including, inter alia, unsigned affidavits from Plaintiff,
Donato Borrillo, M.D. (Plaintiff’s expert), and Attorney Horner (Plaintiff’s counsel). See Docs.
32-1, 32-3, and 32-8. Plaintiff then filed the signed affidavits on June 19, 2018 (Attorney
Horner), June 26, 2018 (Dr. Borrillo), and July 1, 2018 (Plaintiff). (Docs. 33-35). The signed
affidavits from Plaintiff and Attorney Horner were identical to the unsigned versions. Compare
Docs. 32-1 and 32-8 with Docs. 35-1 and 33-1, respectively. Dr. Borrillo’s signed affidavit,
however, differed from the previously submitted unsigned affidavit. Compare Doc. 32-3 with
Doc. 34. The undersigned has considered the exhibits attached to Plaintiff’s “Notice of Service
of Discovery on Defendant” (Doc. 32) to the extent they contain admissible evidence, and the
later filed (signed) affidavit from Plaintiff (Doc. 35) in deciding the pending motion.

                                                2
       Plaintiff continued to have pain in his hand, and by January 2015, was unable to spread

his middle two fingers or grip anything. (Doc. 35-1, at 1).

       A consultation was again requested on February 10, 2015, and an appointment scheduled

for February 17. (Doc. 32-6, at 10).

       Plaintiff underwent surgery on his right hand on April 1, 2015. See Doc. 32-6, at 14; Doc.

25-5, at 2; Doc. 34-1, at 3. May 2015 x-rays showed a partial healing fracture at the fifth

metacarpal bone. (Doc. 32-6, at 17).

       Plaintiff continues to have pain and difficulty using his right hand. See Doc. 35-1.

Court of Claims Case 2

       In April 2015, Plaintiff filed a complaint with the Ohio Court of Claims alleging

improper medical treatment related to his hand. (Doc. 35-1, at 2); (Form Complaint, Ex. A, Doc.

25-1). He brought his claim against the Ohio Department of Rehabilitation and Correction

(“ODRC”) and Defendant. Id. Plaintiff asserted the improper medical treatment consisted of: 1)

the delay of one month between his injury and a physician’s examination, 2) a delay in receiving

an x-ray after a physician’s examination; 3) a lack of treatment after being informed that his hand




2. Plaintiff contends the documents from his Court of Claims case, attached by Defendant to its
Motion, cannot be considered because they are not properly certified under Fed. R. Evid. 902(4).
Federal Rule of Evidence 902(4) provides that certified copies of public records are self-
authenticating. However, Rule 901 also provides that “[t]o satisfy the requirement of
authenticating an item of evidence, the proponent must produce evidence sufficient to support a
finding that the item is what the proponent claims it is.” Fed. R. Evid. 901(a). One example of
how a document may be authenticated is through “[e]vidence that . . . a document was recorded
or filed in a public office as authorized by law.” Fed. R. Evid. 901(b)(7). The documents to
which Plaintiff objects are all file-stamped with a date and time by the Court of Claims, and
Plaintiff does not assert they are false in any way. Moreover, the Court may “take judicial notice
of proceedings in other courts of record.” Walburn v. Lockheed Martin Corp., 431 F.3d 966, 972
n.5 (6th Cir. 2006) (quoting Rodic v. Thistledown Racing Club, Inc., 615 F.2d 736, 738 (6th Cir.
1980)). As such, the Court may properly consider the Court of Claims documents provided by
Defendant.
                                                 3
was broken and not healing properly; and 4) failure to provide appropriate medications for pain

control. (Ex. A, Doc. 24-1, at 1-2).

       The Court of Claims dismissed Defendant from the case because only state agencies and

instrumentalities may be sued in that court. (Order, Ex. B, Doc. 25-2, at 1) (citing Ohio Rev.

Code § 2743.02(E)).

       In July 2015, the Court of Claims issued a scheduling notice, setting the case for trial at

NCCC in February 2016. (Ex. G, Doc. 25-7, at 1). The following month, the court conducted a

case management conference and set deadlines for disclosure of expert witnesses, discovery, and

dispositive motions. (Ex. F, Doc. 25-6, at 1).

       Plaintiff asserts that, at some point, the court told him he should get a lawyer, but he did

not know why. (Doc. 35-1, at 2). He understood he needed an expert witness, but neither he nor

his mother could afford one. Id. He did not write any discovery requests because he did not know

what to ask for or how to write them. Id. Plaintiff was only permitted to review his medical

records “once in a while” and was not permitted to make copies or notes. Id.

       In December 2014, ODRC moved for summary judgment, and Plaintiff did not respond.

See Ex. C, Doc. 25-3, at 1. With its motion, ODRC attached affidavits from a physician and a

nurse, where each asserted Plaintiff’s medical care was proper and medically appropriate. Id. at

3. In January 2015, the Court of Claims granted ODRC’s motion because Plaintiff failed to

provide the expert testimony required to establish a medical negligence case. Id. at 2-4.

The Instant Case

       On March 10, 2017, Plaintiff filed the instant case. (Doc. 1). In it, he asserts state law

claims of negligence and gross negligence (Count III), and constitutional claims under 42 U.S.C.




                                                 4
§ 1983. (Counts I & II). Id. at 5. These claims are based on the treatment Plaintiff received for

his November 20, 2014 hand injury. See id. at 3-4.

                       MOTION FOR SUMMARY JUDGMENT STANDARD OF REVIEW

       Pursuant to Federal Civil Rule 56(c), summary judgment is appropriate where there is

“no genuine issue as to any material fact” and “the moving party is entitled to judgment as a

matter of law.” When considering a motion for summary judgment, the Court must draw all

inferences from the record in the light most favorable to the nonmoving party. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The Court is not permitted to weigh

the evidence or determine the truth of any matter in dispute; rather, the Court determines only

whether the case contains sufficient evidence from which a jury could reasonably find for the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). The moving

party bears the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). This burden

“may be discharged by ‘showing’—that is, pointing out to the district court—that there is an

absence of evidence to support the nonmoving party’s case.” Id. Further, the nonmoving party

has an affirmative duty to direct the court’s attention to those specific portions of the record upon

which it seeks to rely to create a genuine issue of material fact. See Fed R. Civ. P. 56(c)(3)

(noting that the court “need consider only the cited materials”).

                                            DISCUSSION

       Defendant makes two arguments in favor of summary judgment. First, Defendant

contends Plaintiff’s claims are barred by the doctrine of collateral estoppel. Specifically,

Defendant argues that Plaintiff’s state law medical negligence claim is barred by collateral

estoppel, and—because a deliberate indifference claim necessarily requires a greater showing

than negligence—it is entitled to summary judgment on Plaintiff’s § 1983 claims as well.



                                                 5
Plaintiff responds that his claims are not collaterally estopped. Second, Defendant contends

Plaintiff’s evidence does not show deliberate indifference rising to the level of an Eighth

Amendment violation. Plaintiff contends he has shown a genuine issue of material fact regarding

deliberate indifference. For the reasons discussed below, the undersigned finds collateral

estoppel bars Plaintiff’s claims, and grants summary judgment to Defendant.

Collateral Estoppel

       At the outset, the undersigned notes that Defendant cites federal law standards for

collateral estoppel. See Doc. 25, at 5-8; Doc. 29, at 3-11. Here, however, the Court has original

jurisdiction over Plaintiff’s § 1983 claims under 28 U.S.C. § 1331, and supplemental jurisdiction

over Plaintiff’s state law medical negligence claim under 28 U.S.C. § 1367. See Doc. 1, at 5

(asserting state tort claims of gross negligence and negligence). “A federal court exercising

supplemental jurisdiction over state law claims, in an action in which the court has subject matter

jurisdiction based on federal question, is bound to apply the law of the forum state to the same

extent as if it were exercising its diversity jurisdiction.” Super Sulky, Inc. v. U.S. Trotting Ass’n,

174 F.3d 733, 741 (6th Cir. 1999). In applying collateral estoppel, if the prior proceeding took

place in state court and the federal court has diversity jurisdiction, then state law collateral

estoppel factors generally apply. See Evans v. Pearson Enters., Inc., 434 F.3d 839, 849-50 (6th

Cir. 2006) (“Federal courts sitting in diversity ‘must give to a state-court judgment the same

preclusive effect as would be given that judgment under the law of the State in which the

judgment was rendered.’”) (quoting Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75,

81 (1984)).




                                                  6
       Therefore, the undersigned turns to Ohio law principles of collateral estoppel. 3 Under

Ohio law, “[t]he doctrine of res judicata encompasses the two related concepts of claim

preclusion, also known as res judicata or estoppel by judgment, and issue preclusion, also known

as collateral estoppel.” O’Nesti v. DeBartolo Realty Corp., 113 Ohio St. 3d 59, 61 (2007) (citing

Grava v. Parkman Twp., 73 Ohio St. 3d 379, 381 (1995)). Claim preclusion prevents subsequent

actions, by the same parties or their privies, based upon any claim arising out of a transaction

that was the subject matter of a previous action. Fort Frye Teachers Ass’n., OEA/NEA v. State

Emp. Relations Bd., 81 Ohio St. 3d 392, 395 (1998). Where a claim could have been litigated in

the previous suit, claim preclusion also bars subsequent actions on that matter. Grava, 73 Ohio

St. 3d at 382.

       Issue preclusion (or collateral estoppel), on the other hand, serves to prevent relitigation

of any fact or point that was determined by a court of competent jurisdiction in a previous action.

Fort Frye Teachers Ass’n, 81 Ohio St. 3d at 395. Issue preclusion applies even if the causes of

action differ. Id. There are thus four elements required to establish collateral estoppel:

       (1) the party against whom estoppel is sought was a party * * * to the prior action;
       (2) there was a final judgment on the merits in the previous action after a full and
       fair opportunity to litigate the fact or issue; (3) the fact or issue was admitted or
       actually tried and decided and was necessary to the final judgment; and (4) the
       fact or issue was identical to the issue involved in the new action.



3. The Court notes that, as a functional matter, the collateral estoppel analysis is essentially the
same under either state or federal law. See Georgia Pacific Consumer Prods. LP v. Four-U-
Packaging, Inc., 701 F.3d 1093, 1098 (6th Cir. 2012) (listing four factors as: “(1) the precise
issue must have been raised and actually litigated in the prior proceedings; (2) the determination
of the issue must have been necessary to the outcome of the prior proceedings; (3) the prior
proceedings must have resulted in a final judgment on the merits; and (4) the party against whom
estoppel is sought must have had a full and fair opportunity to litigate the issue in the prior
proceeding.”); see also Gargallo v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 918 F.2d 658,
661 (6th Cir. 1990) (collateral estoppel “precludes relitigation of issues or facts actually litigated
and decided in a prior action between the same parties and necessary to the judgment, even if
decided as part of a different claim or cause of action”).
                                                  7
Mitchell v. Int’l Flavors & Fragrances, Inc., 179 Ohio App. 3d 365, 371 (2008). The

undersigned addresses these elements below.

       Party Against Whom Estoppel is Sought

       Plaintiff here is the “party against whom estoppel is sought”, id. at 371, and was a party

to the prior action in the Ohio Court of Claims. Plaintiff emphasizes that Defendant was not a

party to the Court of Claims proceeding, and was, in fact, expressly dismissed from that case. See

Doc. 29, at 5-6; Ex. B, Doc. 25-2, at 1.

       However, Ohio permits “the use of non-mutual defensive collateral estoppel when a party

against whom the doctrine is asserted previously had his day in court and was permitted to fully

litigate the specific issue sought to be raised in a later action.” Hoover v. Transcontinental Ins.

Co., 2004 WL 41489, at *4 (Ohio Ct. App.). 4 That is, one who was not a party to the prior suit

may assert collateral estoppel as a defense against an individual who was a party, so long as that

individual had a full and fair opportunity to litigate previously. See McAdoo v. Dallas Corp., 932

F.2d 522, 523 (6th Cir. 1991) (“Ohio law provides for the non-mutual application of defensive

collateral estoppel where the plaintiff has had a full and fair opportunity to litigate the contested

issue previously.”) (citing Goodson v. McDonough Power Equip., Inc., 2 Ohio St. 3d 193

(1983)).




4. “In addition to the Tenth District, at least seven other appellate districts (the First, Fourth,
Fifth, Sixth, Eighth, Ninth, and Twelfth Districts) have interpreted Goodson [v. McDonaugh
Power Equip., Inc., 2 Ohio St. 3d 193 (1983)] as providing an exception to the requirement of
mutuality when the party against whom a prior judgment is asserted had his day in court and
there was permitted to fully litigate the specific issue raised in a later proceeding.” Hoover, 2004
WL 41449, at *3 (collecting cases).



                                                 8
       Final Judgment on the Merits

       A grant of summary judgment such as that entered in the Ohio Court of Claims (Ex. C,

Doc. 25-3) is a final judgment on the merits. See, e.g., State ex rel. Marcum v. Florence Twp.,

2017 WL 3098599, at *3 (Ohio Ct. App.) (“[T]here was a final judgment on the merits in [a prior

case] in that the negligence action was decided on summary judgment.”).

       Plaintiff contends that the Court of Claims lacked “lacked jurisdiction to render any

decision concerning the medical care rendered by NCCC to one of its inmates” because MTC

provided the medical care at NCCC, and the Court of Claims lacked jurisdiction to hear claims

against a private corporation. He cites Garagallo v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,

918 F.2d 658 (6th Cir. 1990). Garagallo, however, is distinguishable. In that case, an Ohio court

had rendered a judgment “regarding federal securities laws that are within the exclusive

jurisdiction of the federal courts”. Id. at 662. The Sixth Circuit held that because such claims

were exclusively within federal jurisdiction, the Ohio court lacked subject matter jurisdiction to

adjudicate them. Id. at 663. Therefore, the Ohio judgment on that issue was not entitled to

preclusive effect in a subsequent federal proceeding. Id. at 664 (“since the Franklin County court

lacked subject matter jurisdiction to resolve the claims brought under the federal securities laws,

a body of statutes and regulations over which federal courts have exclusive jurisdiction, the

district court erred in dismissing Mr. Gargallo’s federal securities law complaint on the ground

of claim preclusion”). That is, the court will not give preclusive effect to a judgment rendered

“upon a cause of action over which the adjudicating court had no subject matter jurisdiction”. Id.

Here, the question is not whether the Ohio court had jurisdiction over a federal claim—the

parties do not dispute that federal courts have original jurisdiction over Plaintiff’s constitutional




                                                 9
claims. The question is, rather, whether the state court had jurisdiction over the claim it decided,

which was a state law medical negligence claim.

       The Ohio Court of Claims has jurisdiction over cases brought against the state. See Ohio

Rev. Code § 2743.02(E) (“The only defendant in original actions in the court of claims is the

state.”). Although it is true that the Court of Claims does not have jurisdiction over a claim

against MTC, it did not render a decision regarding MTC; rather, it rendered a decision on a

claim against ODRC, an arm of the state. See Ex. C, Doc. 25-3 (summary judgment entry).

Plaintiff argues that because NCCC was operated by MTC under a contract with ODRC, ODRC

did not directly provide Plaintiff any medical care, and thus, ODRC lacked a duty to Plaintiff. As

such, Plaintiff contends, “[f]or ODRC to have prevailed on its motion for summary judgment[,]

all ODRC would have had to say . . . [is] that ODRC had no duty to plaintiff due to plaintiff

being incarcerated at NCCC.” (Doc. 29, at 9). Plaintiff, however, cites no law for the proposition

that the Court of Claims lacked jurisdiction over such a medical negligence claim against ODRC.

Nor was this issue raised before the Court of Claims. And, the undersigned has found at least one

Ohio appellate case suggesting that ODRC may be held liable for the actions of MTC under such

a prison contract. See Wright v. Ohio Dep’t of Rehab. & Corr., 2014 WL 4854544 (Ohio Ct.

App.). In Wright, the Court of Claims concluded that MTC was an independent contractor, rather

than an agent, and thus ODRC was not liable for MTC’s actions. Id. at *1. The appellate court

reversed, holding there was a genuine issue of material fact over whether MTC was an agent or

an independent contractor, and thus whether ODRC could be liable for MTC’s actions. Id. at *3-

4.

       Plaintiff, in essence, asks this federal court to independently determine that the Ohio

Court of Claims lacked jurisdiction to hear a state law negligence issue without citing any state



                                                10
law in support of such a determination. Without such support, principles of federalism caution

against a federal court determining a state court lacked jurisdiction over a state law claim.

Ultimately, the Ohio Court of Claims issued a judgment on a state law medical negligence claim

brought against an arm of state. This it had jurisdiction to do. Plaintiff’s argument that the

judgment was rendered by a court lacking jurisdiction is therefore not well-taken.

       As such, the undersigned finds the “final judgment on the merits” prong met.

       Identity of Issues / Necessary to Judgment

       The identity of issues prong is met here. Plaintiff raised the same issue before the Ohio

Court of Claims as he raises here. Specifically, he alleges he received medically negligent care

related to his November 20, 2014 hand injury. He there cited, and here cites, the same factual

bases for his negligence / deliberate indifference claims:


       1. After his November 20, 2014 injury, he was told that he would see a doctor
          “soon” for almost one month. (Doc. 1, at 3); (Ex. A, Doc. 25-1, at 1-2).

       2. On December 12, 2014, he saw a physician, but he did not receive x-rays until
          three days later. (Doc. 1, at 3); (Ex. A, Doc. 25-1, at 2).

       3. On December 19, 2014 he was told that his right hand was broken and not
          healing properly. (Doc. 1, at 3); (Ex. A, Doc. 25-1, at 2).

       4. Medical staff denied Plaintiff stronger medication because of the abuse of
          such medications by other inmates. (Doc. 1, at 3); (Ex. A, Doc. 25-1, at 2).

       5. As of March 13, 2015, his hand remained broken. (Doc. 1, at 3); (Ex. A, Doc.
          25-1, at 2).

       As Defendant points out, Plaintiff’s current case contains an additional factual allegation

that he was sent to surgery at the University of Toledo Medical Center and informed that nothing

further could be done. (Doc. 1, at 4). However, these facts were considered by the Ohio Court of

Claims in its decision granting summary judgment to ODRC. (Ex. C, Dox. 25-3, at 3) (noting

April 2015 surgery, and post-operative care). The Ohio Court of Claims expressly considered

                                                11
whether the treatment Plaintiff received for his November 20, 2014 hand injury was medically

negligent, and determined he failed to present sufficient evidence. This is the same claim

Plaintiff presents here as his Ohio state law tort claim. See Doc. 1, at 2-3.

       As such, the undersigned finds the identity of issues element met.

       Full and Fair Opportunity

       Therefore, whether Defendant is entitled to summary judgment on the basis of collateral

estoppel turns on the fourth prong of the analysis – whether the party against whom collateral

estoppel is asserted had a full and fair opportunity to litigate the issue in the prior proceeding.

That is, whether Plaintiff had a full and fair opportunity to litigate the issue of medical

negligence before the Ohio Court of Claims. Defendant contends Plaintiff had a full and fair

opportunity to litigate before the Ohio Court of Claims because: 1) he participated in a case

management conference advising him of applicable dates and deadlines; 2) he was given several

months in which to conduct discovery; and 3) the Court of Claims originally scheduled the trial

to occur NCCC. See Doc. 25, at 7-8 (citing Exs. F, G, Docs. 25-6, 25-7). Defendant further

contends Plaintiff’s status as a pro se litigant does not entitle him to special treatment, and he

“gives no explanation as to why he couldn’t have filed something in the Court of Claims in an

attempt to get past summary judgment.” (Doc. 30, at 6). Plaintiff responds that he was not

afforded a full and fair opportunity to litigate the claim because: 1) he was a prisoner acting pro

se; 2) he was financially unable to hire an expert; and 3) he was only permitted to review his

medical records “once in a while” (Doc. 35-1, at 2), and he was not permitted to make copies or

take notes. See Doc. 29, at 11.

       The Ohio Supreme Court has explained: “The main legal thread which runs throughout

the determination of the applicability of res judicata, inclusive of the adjunct principle of



                                                  12
collateral estoppel, is the necessity of a fair opportunity to fully litigate and to be ‘heard’ in the

due process sense.” Goodson, 2 Ohio St. 3d at 200-01. As explained in a leading treatise:

       Today, the tendency is to allow preclusion unless the first court followed severely
       limited procedures or there is a clear and strong policy requiring independent
       redetermination by the second court. This concern with limited procedures
       anticipates and is often mingled with the more general proposition that lack of a
       full and fair opportunity to litigate may warrant denial of preclusion.

Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. Juris. § 4423 (3d Ed.) (“Issue

Preclusion—Quality of Initial Decision and Opportunity to Litigate”). Although the Court can

certainly sympathize with Plaintiff’s pro se status, and inability to afford an expert witness in the

state proceedings, there is nothing to suggest Plaintiff did not have a full and fair opportunity to

litigate his claims. The Court of Claims did not follow severely limited procedures nor act in any

way to deny Plaintiff his due process right to be heard. 5

       For these reasons, the undersigned concludes Plaintiff had a “full and fair opportunity” to

litigate the issue of negligence before the Ohio Court of Claims.




5. The undersigned notes that a plaintiff in the Ohio Court of Claims has no right to a jury trial.
See Ohio Rev. Code § 2743.11. This might make the collateral estoppel analysis more difficult in
some cases. Here, however, Plaintiff did not lose to a finder of fact in the previous case. Rather,
he lost on a summary judgment motion. See McCrory v. Children’s Hospital, 28 Ohio App. 3d
49, 53 (1986) (finding application of collateral estoppel on basis of Court of Claims case did not
offend right to trial by jury when due process prerequisites to the application of collateral
estoppel were present and the specific issues precluded were identical to those previously
litigated); see also Blackburn v. Springer, 1994 WL 97001, at *4 (Ohio Ct. App.) (“In this case,
we believe it is not inequitable, nor a violation of appellant’s right to a jury trial, to collaterally
estop appellant from relitigating the issues of his legal or equitable interest. First, the issue of
appellant’s equitable interest in the Oakland residence presents a question to be determined by
the court, not a jury.”) (emphasis added). Because the determination on summary judgment is a
question of law and the same regardless of the right (or lack thereof) to a jury trial, the
undersigned finds this is no barrier to the application of collateral estoppel to Plaintiff’s claims
here.
                                                  13
       Current Claims

       Thus, the issue of whether Plaintiff received medically negligent care for his November

20, 2014 hand injury was determined, against Plaintiff, on the merits, after a full and fair

opportunity to litigate. Therefore, Plaintiff is collaterally estopped from relitigating that issue

here. The negligence issue decided against Plaintiff in the Court of Claims is identical to the

issue raised in Count III of the Complaint before this Court, asserting state tort claims of

negligence. See Doc. 1, at 5.

       Because Plaintiff cannot establish negligence (as he is precluded from relitigating the

issue), he cannot establish deliberative indifference under the Eighth and Fourteenth

Amendments, because such a claim requires a higher standard of culpability. See Farmer v.

Brennan, 511 U.S. 825, 835 (1994) (“deliberate indifference describes a state of mind more

blameworthy than negligence”); Estelle v. Gamble, 429 U.S. 97, 106 (1976) (“a complaint that a

physician has been negligent in diagnosing or treating a medical condition does not state a valid

claim of medical mistreatment under the Eighth Amendment”); Jones v. Muskegon Cty., 625

F.3d 935, 945 (6th Cir. 2010) (“Negligence in diagnosing a medical condition does not constitute

unconstitutional deliberate indifference.”) (quoting Bertl v. City of Westland, 2009 WL 247907,

at *5 (6th Cir.)); see also Broughton v. Premier Health Care Svcs., Inc., 656 F. App’x 54, 57 (6th

Cir. 2017) (“it is well-settled that ordinary negligence or medical malpractice cannot satisfy the

subjective component of deliberate indifference”); Reilly v. Vadlamudi, 680 F.3d 617, 624 (6th

Cir. 2012) (“Deliberate indifference is characterized by obduracy or wantonness—it cannot be

predicated on negligence, inadvertence, or good faith error.”).

       As the Sixth Circuit has explained, “when granting relief on a federal claim would imply

that the state-court judgment on the other issues was incorrect, federal courts do not have



                                                14
jurisdiction.” Pieper v. Am. Arbitration Ass’n, 336 F.3d 458, 460 (6th Cir. 2003). The Pieper

court explained, “Where federal relief can only be predicated upon a conviction that the state

court was wrong, it is difficult to conceive the federal proceeding as, in substance, anything other

than a prohibited appeal of the state-court judgment.” Id. (internal quotation and citation

omitted).

       Because Plaintiff is collaterally estopped from relitigating the issue of medical negligence

with regard to the treatment of his hand injury, and because deliberate indifference necessarily

requires a greater showing than negligence, Defendant is also entitled to summary judgment on

Plaintiff’s constitutional claims.

                                          CONCLUSION

       For the reasons stated above, the undersigned GRANTS Defendant’s Motion for

Summary Judgment. (Doc. 25). The remaining motions are DENIED as MOOT. (Docs. 26, 36,

38).



                                              s/James R. Knepp II
                                              United States Magistrate Judge




                                                15
